DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 6/28/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – Applicant, respectfully submits that Naito in combination with Abe and Tsushima does not teach all the features recited in the present claims. Claim 1 has been amended to recite "a local oscillation light output unit configured to output local oscillation light of a frequency being set based on a frequency of an optical signal to be inputted, the optical signal being polarization multiplexing - binary phase modulation light;" and "a control unit configured to add a variation to at least one of a phase of the local oscillation light in the phase adjustment unit and polarization rotation of the optical signal in the polarization control unit, in such a way as to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light."	

Examiner’s response – First, the limitations “the optical signal being polarization multiplexing - binary phase modulation light” and “in such a way as to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light” are intended uses; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Second, Abe et al discloses “while the embodiments described above take a DP-QPSK signal as an example of the input signal, this invention is applicable to signals of various modulation methods such as an Amplitude Shift Keying (ASK) signal, a Binary PSK (BPSK) signal, a Single Polarization (SP)-QPSK signal, and an Orthogonal Fourier Division Multiplexing (OFDM).” The DP-QPSK is a polarization-multiplexing signal. That is, the combination of Naito et al and Abe et al and Tsushima et al teaches/discloses that polarization multiplexing – binary phase modulation can be used in the system/method of combined Naito et al and Abe et al and Tsushima et al.
Third, the main purpose to change/adjust the phase and/or polarization rotation is to improve the signal quality or reduce the bit error rate. Therefore, the combination of Naito et al and Abe et al and Tsushima et al teaches/discloses “to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al (US 5,052,051) in view of Abe et al (US 2012/0280844) and Tsushima et al (US 5,323,258).
1). With regard to claim 1, Naito et al discloses an optical receiver (Figures 3 and 7) comprising: 
a local oscillation light output unit (22) configured to output local oscillation light of a frequency being set based on a frequency of an optical signal (Figures 3 and 7, the automatic frequency controller AFC 30 controls the frequency based on a frequency of an optical signal to be inputted) be inputted (the input optical signal to the polarization operating apparatus 20); 
a phase adjustment unit (AFC 30, while adjusting the frequency of the local oscillator, the phase of the local oscillator is inherently adjusted) configured to adjust a phase of the local oscillation light (the AFC 30 directly controls the local oscillator 22, that is, the phase of the local oscillator is adjusted by the AFC; or the AFC can be viewed as a phase adjustment unit); 
a polarization control unit (polarization operating apparatus 20 with polarization control circuit 29) configured to control polarization rotation of the optical signal (the polarization of the input optical signal is rotated by the polarization operating apparatus 20 under the control of the polarization control circuit 29; Figures 4 and 5); 
a multiplexing unit (Mixing circuit 21) configured to multiplex the local oscillation light output from the phase adjustment unit with the optical signal output from the polarization control unit (Figures 3 and 7); 
a photoelectric conversion unit (optical receiver 24/25; 24/25/32/33 in Figure 7) configured to convert the optical signal multiplexed by the multiplexing unit into an electric signal (the electrical signals sent to controller 29/30 and demodulator 27 etc.); 
a demodulation unit (demodulator 27) configured to execute demodulation processing, based on the electric signal converted by the photoelectric conversion unit; and 
a control unit (29/30; polarization control circuit 29 and automatic frequency controller AFC 30) configured to add a variation to at least one of a phase of the local oscillation light in the phase adjustment unit (AFC 30. The AFC 30 directly controls the local oscillator 22, that is, the phase of the local oscillator is dynamically varied under the control of the AFC. Or a variation to at least one of a phase of the local oscillation light is added by the AFC. Figures 3 and 7 etc.) and polarization rotation of the optical signal in the polarization control unit (polarization control circuit 29 adds variations to the polarization control unit 20 based on received signals), in such a way as to reduce degradation of a bit error ratio due to the optical signal (column 8 lines 3-26, the noise intensity component is suppressed, and the receiving sensitivity is increased; it is obvious to one skilled in the art that the degradation of a bit error ratio is reduced). 
Naito et al does not expressly call the automatic frequency controller (AFC 30) a phase adjustment unit, or Naito et al does not expressly disclose a phase adjustment unit after the local oscillation light output unit; and Naito does not expressly disclose that the optical signal is a polarization multiplexing - binary phase modulation light, and the control unit add a variation to the phase of the local oscillation light and/or polarization rotation of the optical signal “in such a way as to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light”. 
However, first, as indicated above, adjusting the frequency is also adjusting the phase. Abe et al discloses a coherent receiver in which a phase adjusting unit (306 in Figure 4 etc.) is used to adjust the phase of the local oscillator (302 in Figure 4 etc.), and Abe et al discloses “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302”; that is, the phase of local oscillator light and oscillation frequency of local oscillator light are corresponding with each other. And the local oscillator light phase adjusting unit (306) is a phase adjustment unit that can add a variation to the local oscillator light. 
Second, Abe et al also discloses that the input optical signal can be a polarization multiplexing signals (e.g., Figure 4 and [0062] etc., Dual Polarization (DP)-QPSK signal), and “while the embodiments described above take a DP-QPSK signal as an example of the input signal, this invention is applicable to signals of various modulation methods such as an Amplitude Shift Keying (ASK) signal, a Binary PSK (BPSK) signal, a Single Polarization (SP)-QPSK signal, and an Orthogonal Fourier Division Multiplexing (OFDM)”; that is, the optical signal being polarization multiplexing - binary phase modulation light. And Abe et al discloses “The BER monitor 603 monitors the bit error rate of the output signal. The waveform equalization error monitor 602 and the BER monitor 603 both operate as signal quality monitors” ([0091]), and “The digital signal processing portion 103 includes a transfer function correcting circuit 106, a waveform distortion compensating circuit 107” “The waveform distortion compensating circuit 107 performs signal processing on a digital signal so as to remove (compensates) distortion applied to an optical input signal along a transmission path.” ([0041] and [0043]), and “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302.” That is, Abe et al discloses to monitor the signal quality and use the monitored results to control/adjust the characteristics of the local oscillator; while the signal quality is increased, it is inherent that the degradation of BER is reduced.
Therefore, the combination of Naito et al and Abe et al teaches/suggests to add variations to a phase of the local oscillation light and polarization rotation of the optical signal, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Abe et al to the system/method of Naito et al so that the signa quality from the receiver can be improved, and the performance of the system/method is enhanced, and the system also can be used to transmit polarization-multiplexing BPSK signals.
But, in the combination of Naito et al and Abe et al, the phase of the local oscillator light is directly controlled by a controller; and Naito et al and Abe et al do not disclose a separated phase adjusting unit.
However, Tsushima et al discloses a coherent receiver in which a separated/individual phase adjusting unit (optical phase controller 11, or 11X/11Y, in Figures 1, 3, 4, 6 and 7) is installed after the optical local oscillator (5); that is, Tsushima et al discloses a control unit (loop filter etc.) configured to add, based on information on a reception status of the optical signal, a variation to a phase of the local oscillation light (5) in the phase adjustment unit (11, or 11X/11Y). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a phase adjustment unit as taught by Tsushima et al to the system/method of Naito et al and Abe et al so that a separated phase adjustment can be used to adjust or add a variation to the phase of the local oscillator light, and the phase of the light from the local oscillator can be more accurately controlled. 
2). With regard to claim 2, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 1 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to optimize a predetermined indicator of reception quality of the optical signal (e.g., Naito: Abstract: “elliptic ratio” and “to achieve the optimum state” with “higher sensitivity”, column 4 line 26). 
3). With regard to claim 3, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to minimize a number of errors detected by the demodulation unit (e.g., Naito: “suppressing the excess intensity noise of the local oscillation light and greatly increasing the receiving sensitivity”. Abe: [0083], “the local oscillator light phase adjusting portion 306 tracks and stabilizes the phase (frequency) of the local oscillator light source 302”).
4). With regard to claim 6, Naito et al discloses a communication system (Figures 2, 3 and 7) comprising: 
an optical transmitter including a unit configured to transmit an optical signal (“a signal light transmitted through a light transmission path is provided to mixing circuit 21”, it is inherent that an optical transmitter is in the system to transmit the “SIGNAL LIGHT”) acquired by modulating two signal components, being orthogonal to each other, of a polarized wave (column 3 lines 8-24 and lines 42-56 etc.); and 
an optical receiver (Figures 3 and 7), 
wherein the optical receiver includes 
a local oscillation light output unit (22) configured to output local oscillation light of a frequency being set based on a frequency of an optical signal (Figures 3 and 7, the automatic frequency controller AFC 30 controls the frequency based on a frequency of an optical signal to be inputted) be inputted (the input optical signal to the polarization operating apparatus 20); 
a phase adjustment unit (AFC 30, while adjusting the frequency of the local oscillator, the phase of the local oscillator is inherently adjusted) configured to adjust a phase of the local oscillation light (the AFC 30 directly controls the local oscillator 22, that is, the phase of the local oscillator is adjusted by the AFC; or the AFC can be viewed as a phase adjustment unit); 
a polarization control unit (polarization operating apparatus 20 with polarization control circuit 29) configured to control polarization rotation of the optical signal (the polarization of the input optical signal is rotated by the polarization operating apparatus 20 under the control of the polarization control circuit 29; Figures 4 and 5); 
a multiplexing unit (Mixing circuit 21) configured to multiplex the local oscillation light output from the phase adjustment unit with the optical signal output from the polarization control unit (Figures 3 and 7); 
a photoelectric conversion unit (optical receiver 24/25; 24/25/32/33 in Figure 7) configured to convert the optical signal multiplexed by the multiplexing unit into an electric signal (the electrical signals sent to controller 29/30 and demodulator 27 etc.); 
a demodulation unit (demodulator 27) configured to execute demodulation processing, based on the electric signal converted by the photoelectric conversion unit; and 
a control unit (29/30; polarization control circuit 29 and automatic frequency controller AFC 30) configured to add a variation to at least one of a phase of the local oscillation light in the phase adjustment unit (AFC 30. The AFC 30 directly controls the local oscillator 22, that is, the phase of the local oscillator is dynamically varied under the control of the AFC. Or a variation to at least one of a phase of the local oscillation light is added by the AFC. Figures 3 and 7) and polarization rotation of the optical signal in the polarization control unit (polarization control circuit 29 adds variations to the polarization control unit 20 based on received signals), in such a way as to reduce degradation of a bit error ratio due to the optical signal (column 8 lines 3-26, the noise intensity component is suppressed, and the receiving sensitivity is increased; it is obvious to one skilled in the art that the degradation of a bit error ratio is reduced)., and
wherein the polarization control unit (polarization control circuit 29) of the optical receiver performs polarization rotation of the optical signal (the input “signal light”, also refer Figures 4 and 5) received from the optical transmitter through a communication path.
Naito et al does not expressly call the automatic frequency controller (AFC 30) a phase adjustment unit, or Naito et al does not expressly disclose a phase adjustment unit after the local oscillation light output unit; and Naito does not expressly disclose that the optical signal is a polarization multiplexing - binary phase modulation light, and the control unit add a variation to the phase of the local oscillation light and/or polarization rotation of the optical signal “in such a way as to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light”. 
However, first, as indicated above, adjusting the frequency is also adjusting the phase. Abe et al discloses a coherent receiver in which a phase adjusting unit (306 in Figure 4 etc.) is used to adjust the phase of the local oscillator (302 in Figure 4 etc.), and Abe et al discloses “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302”; that is, the phase of local oscillator light and oscillation frequency of local oscillator light are corresponding with each other. And the local oscillator light phase adjusting unit (306) is a phase adjustment unit that can add a variation to the local oscillator light. 
Second, Abe et al also discloses that the input optical signal can be a polarization multiplexing signals (e.g., Figure 4 and [0062] etc., Dual Polarization (DP)-QPSK signal), and “while the embodiments described above take a DP-QPSK signal as an example of the input signal, this invention is applicable to signals of various modulation methods such as an Amplitude Shift Keying (ASK) signal, a Binary PSK (BPSK) signal, a Single Polarization (SP)-QPSK signal, and an Orthogonal Fourier Division Multiplexing (OFDM)”; that is, the optical signal being polarization multiplexing - binary phase modulation light. And Abe et al discloses “The BER monitor 603 monitors the bit error rate of the output signal. The waveform equalization error monitor 602 and the BER monitor 603 both operate as signal quality monitors” ([0091]), and “The digital signal processing portion 103 includes a transfer function correcting circuit 106, a waveform distortion compensating circuit 107” “The waveform distortion compensating circuit 107 performs signal processing on a digital signal so as to remove (compensates) distortion applied to an optical input signal along a transmission path.” ([0041] and [0043]), and “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302.” That is, Abe et al discloses to monitor the signal quality and use the monitored results to control/adjust the characteristics of the local oscillator; while the signal quality is increased, it is inherent that the degradation of BER is reduced.
Therefore, the combination of Naito et al and Abe et al teaches/suggests to add variations to a phase of the local oscillation light and polarization rotation of the optical signal, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Abe et al to the system/method of Naito et al so that the signa quality from the receiver can be improved, and the performance of the system/method is enhanced, and the system also can be used to transmit polarization-multiplexing BPSK signals.
But, in the combination of Naito et al and Abe et al, the phase of the local oscillator light is directly controlled by a controller; and Naito et al and Abe et al do not disclose a separated phase adjusting unit.
However, Tsushima et al discloses a coherent receiver in which a separated/individual phase adjusting unit (optical phase controller 11, or 11X/11Y, in Figures 1, 3, 4, 6 and 7) is installed after the optical local oscillator (5); that is, Tsushima et al discloses a control unit (loop filter etc.) configured to add, based on information on a reception status of the optical signal, a variation to a phase of the local oscillation light (5) in the phase adjustment unit (11, or 11X/11Y). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a phase adjustment unit as taught by Tsushima et al to the system/method of Naito et al and Abe et al so that a separated phase adjustment can be used to adjust or add a variation to the phase of the local oscillator light, and the phase of the light from the local oscillator can be more accurately controlled.
5). With regard to claim 7, Naito et al discloses a receiving method comprising: 
outputting local oscillation light (Figures 3 and 7, from an optical local oscillation circuit/unit 22) of a frequency being set based on a frequency of an optical signal (Figures 3 and 7, the automatic frequency controller AFC 30 controls the frequency based on a frequency of an optical signal to be inputted) to be inputted (the input optical signal to the polarization operating apparatus 20); 
multiplexing (via Mixing circuit 21) the local oscillation light subjected to phase adjustment (via the AFC 30, while adjusting the frequency of the local oscillator, the phase of the local oscillator is inherently adjusted) with the optical signal subjected to polarization rotation (the polarization of the input optical signal is rotated by the polarization operating apparatus 20 under the control of the polarization control circuit 29; Figures 4 and 5); 
converting the multiplexed optical signal into an electric signal (via the optical receiver 24/25; or 24/25/32/33 in Figure 7); 
executing demodulation processing (by demodulator 27), based on the converted electric signal; and 
adding (by 29/30; polarization control circuit 29 and automatic frequency controller AFC 30) a variation to at least one of a phase of the local oscillation light (AFC 30. The AFC 30 directly controls the local oscillator 22, that is, the phase of the local oscillator is dynamically varied under the control of the AFC. Or a variation to at least one of a phase of the local oscillation light is added by the AFC. Figures 3 and 7 etc.) and polarization rotation of the optical signal (polarization control circuit 29 adds variations to the polarization control unit 20 based on received signals), in such a way as to reduce degradation of a bit error ratio due to the optical signal (column 8 lines 3-26, the noise intensity component is suppressed, and the receiving sensitivity is increased; it is obvious to one skilled in the art that the degradation of a bit error ratio is reduced). 
Naito et al does not expressly disclose a separated phase adjustment unit to add a variation to a phase of the local oscillation light; and Naito does not expressly disclose that the optical signal is a polarization multiplexing - binary phase modulation light, and adding a variation to the phase of the local oscillation light and/or polarization rotation of the optical signal “in such a way as to reduce degradation of a bit error ratio due to the polarization multiplexing - binary phase modulation light”. 
However, first, as indicated above, adjusting the frequency is also adjusting the phase. Abe et al discloses a coherent receiver in which a phase adjusting unit (306 in Figure 4 etc.) is used to adjust the phase of the local oscillator (302 in Figure 4 etc.), and Abe et al discloses “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302”; that is, the phase of local oscillator light and oscillation frequency of local oscillator light are corresponding with each other. And the local oscillator light phase adjusting unit (306) is a phase adjustment unit that can add a variation to the local oscillator light. 
Second, Abe et al also discloses that the input optical signal can be a polarization multiplexing signals (e.g., Figure 4 and [0062] etc., Dual Polarization (DP)-QPSK signal), and “while the embodiments described above take a DP-QPSK signal as an example of the input signal, this invention is applicable to signals of various modulation methods such as an Amplitude Shift Keying (ASK) signal, a Binary PSK (BPSK) signal, a Single Polarization (SP)-QPSK signal, and an Orthogonal Fourier Division Multiplexing (OFDM)”; that is, the optical signal being polarization multiplexing - binary phase modulation light. And Abe et al discloses “The BER monitor 603 monitors the bit error rate of the output signal. The waveform equalization error monitor 602 and the BER monitor 603 both operate as signal quality monitors” ([0091]), and “The digital signal processing portion 103 includes a transfer function correcting circuit 106, a waveform distortion compensating circuit 107” “The waveform distortion compensating circuit 107 performs signal processing on a digital signal so as to remove (compensates) distortion applied to an optical input signal along a transmission path.” ([0041] and [0043]), and “The result of the local oscillator light phase estimation performed in the waveform distortion compensating circuit 107 is monitored by the local oscillator light phase monitor 305 and the result of the monitoring is given to the local oscillator light phase adjusting portion 306. Based on the monitoring result from the local oscillator light phase monitor 305, the local oscillator light phase adjusting portion 306 controls the local oscillator light source 302 so as to maintain an appropriate phase (oscillation frequency) of local oscillator light. The local oscillator phase adjusting portion 306 controls the phase of local oscillator light by controlling the drive current and temperature of a semiconductor laser (LD) that is used in the local oscillator light source 302.” That is, Abe et al discloses to monitor the signal quality and use the monitored results to control/adjust the characteristics of the local oscillator; while the signal quality is increased, it is inherent that the degradation of BER is reduced.
Therefore, the combination of Naito et al and Abe et al teaches/suggests to add variations to a phase of the local oscillation light and polarization rotation of the optical signal, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Abe et al to the system/method of Naito et al so that the signa quality from the receiver can be improved, and the performance of the system/method is enhanced, and the system also can be used to transmit polarization-multiplexing BPSK signals.
Another prior art, Tsushima et al, discloses a coherent receiver in which a separated/individual phase adjusting unit (optical phase controller 11, or 11X/11Y, in Figures 1, 3, 4, 6 and 7) is installed after the optical local oscillator (5); that is, Tsushima et al discloses a control unit (loop filter etc.) and the phase adjustment unit (11, or 11X/11Y), which add, based on information on a reception status of the optical signal, a variation to a phase of the local oscillation light (5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a phase adjustment unit as taught by Tsushima et al to the system/method of Naito et al and Abe et al so that a separated phase adjustment can be used to adjust or add a variation to the phase of the local oscillator light, and the phase of the light from the local oscillator can be more accurately controlled.
6). With regard to claim 8, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 7 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses the receiving method according to claim 7, further comprising executing at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to optimize a predetermined indicator of reception quality of the optical signal (e.g., Naito: Abstract: “elliptic ratio” and “to achieve the optimum state” with “higher sensitivity”, column 4 line 26). 
7). With regard to claim 9, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 7 and 8 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses the receiving method according to claim 8, further comprising executing at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to minimize a number of errors detected during demodulation (e.g., Naito: “suppressing the excess intensity noise of the local oscillation light and greatly increasing the receiving sensitivity”. Abe: [0083], “the local oscillator light phase adjusting portion 306 tracks and stabilizes the phase (frequency) of the local oscillator light source 302”).  
8). With regard to claim 15, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 6 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to optimize a predetermined indicator of reception quality of the optical signal (e.g., Naito: Abstract: “elliptic ratio” and “to achieve the optimum state” with “higher sensitivity”, column 4 line 26). 
9). With regard to claim 16, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 6 and 15 above. And the combination of Naito et al and Abe et al and Tsushima et al further discloses wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to minimize a number of errors detected by the demodulation unit (e.g., Naito: “suppressing the excess intensity noise of the local oscillation light and greatly increasing the receiving sensitivity”. Abe: [0083], “the local oscillator light phase adjusting portion 306 tracks and stabilizes the phase (frequency) of the local oscillator light source 302”).

Claims 4-5, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al and Abe et al and Tsushima et al as applied to claim 1 above, and further in view of Perin et al (US 2020/0195354).
1). With regard to claim 4, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 1 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
2). With regard to claim 5, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 1 and 2 above. And Naito et al and Abe et al and Tsushima et al disclose a monitor unit (e.g., Naito: the power monitor 42/43) configured to monitor each power of an in-phase component and a quadrature component of a polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (Abe: the in-phaes Ix/Iy and quadrature component Qx/Qy, which are orthogonal, are sent to the waveform distortion compensating circuit 107, it is obvious that the power of the in-phase component and the quadrature component of the polarized wave are monitored), wherein the control unit (e.g., polarization control circuit 29 of Naito; or local oscillator light phase adjusting portion 306)  determines, based on the power, the reception status (based on the reception status, decision is made to control the phase/frequency of the local oscillator or polarization of the input signal).
In Figure 4, Abe et al does not expressly show the detail of the waveform distortion compensating circuit 107. However,  Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controller (Figure 1, via frequency correction signal), as shown in Figures 1 and 2(A), Perin et al discloses to monitor each power of an in-phase component (I component) and a quadrature component (Q component) of the polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (multiplexed by the 90o Hybrid), wherein the control unit (e.g., polarization signal processing unit in Figure 1, or the phase estimator in Figure 2(A)) determines, based on the power, the reception status. And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that the power of each in-phase component and a quadrature component of a polarized wave is monitored, and the polarization of the input signal and phase of the local oscillator can be accurately determined/estimated.
3). With regard to claim 10, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 7 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state: executing at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
4). With regard to claim 11, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 1 and 2 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation. 
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
5). With regard to claim 12, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 1-3 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
6). With regard to claim 13, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 1-3 above. And Naito et al and Abe et al and Tsushima et al disclose a monitor unit (e.g., Naito: the power monitor 42/43) configured to monitor each power of an in-phase component and a quadrature component of a polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (Abe: the in-phaes Ix/Iy and quadrature component Qx/Qy, which are orthogonal, are sent to the waveform distortion compensating circuit 107, it is obvious that the power of the in-phase component and the quadrature component of the polarized wave are monitored), wherein the control unit (e.g., polarization control circuit 29 of Naito; or local oscillator light phase adjusting portion 306)  determines, based on the power, the reception status (based on the reception status, decision is made to control the phase/frequency of the local oscillator or polarization of the input signal).
In Figure 4, Abe et al does not expressly show the detail of the waveform distortion compensating circuit 107. However,  Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controller (Figure 1, via frequency correction signal), as shown in Figures 1 and 2(A), Perin et al discloses to monitor each power of an in-phase component (I component) and a quadrature component (Q component) of the polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (multiplexed by the 90o Hybrid), wherein the control unit (e.g., polarization signal processing unit in Figure 1, or the phase estimator in Figure 2(A)) determines, based on the power, the reception status. And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that the power of each in-phase component and a quadrature component of a polarized wave is monitored, and the polarization of the input signal and phase of the local oscillator can be accurately determined/estimated.
7). With regard to claim 14, Naito et al and Abe et al and Tsushima et al and Perin et al disclose all of the subject matter as applied to claims 1 and 4 above. And Naito et al and Abe et al and Tsushima et al and Perin et al disclose a monitor unit (e.g., Naito: the power monitor 42/43) configured to monitor each power of an in-phase component and a quadrature component of a polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (Abe: the in-phaes Ix/Iy and quadrature component Qx/Qy, which are orthogonal, are sent to the waveform distortion compensating circuit 107, it is obvious that the power of the in-phase component and the quadrature component of the polarized wave are monitored), wherein the control unit (e.g., polarization control circuit 29 of Naito; or local oscillator light phase adjusting portion 306)  determines, based on the power, the reception status (based on the reception status, decision is made to control the phase/frequency of the local oscillator or polarization of the input signal).
In Figure 4, Abe et al does not expressly show the detail of the waveform distortion compensating circuit 107. But, Perin et al discloses to monitor each power of an in-phase component (I component) and a quadrature component (Q component) of the polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (multiplexed by the 90o Hybrid), wherein the control unit (e.g., polarization signal processing unit in Figure 1, or the phase estimator in Figure 2(A)) determines, based on the power, the reception status. That is, the combination of Naito et al and Abe et al and Tsushima et al and Perin et al teaches/suggests: a monitor unit configured to monitor each power of an in-phase component and a quadrature component of a polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal, wherein the control unit determines, based on the power, the reception status.
8). With regard to claim 17, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claim 6 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state wherein the control unit controls execution of at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
9). With regard to claim 18, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 6 and 15 above. And Naito et al and Abe et al and Tsushima et al disclose a monitor unit (e.g., Naito: the power monitor 42/43) configured to monitor each power of an in-phase component and a quadrature component of a polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (Abe: the in-phaes Ix/Iy and quadrature component Qx/Qy, which are orthogonal, are sent to the waveform distortion compensating circuit 107, it is obvious that the power of the in-phase component and the quadrature component of the polarized wave are monitored), wherein the control unit (e.g., polarization control circuit 29 of Naito; or local oscillator light phase adjusting portion 306)  determines, based on the power, the reception status (based on the reception status, decision is made to control the phase/frequency of the local oscillator or polarization of the input signal).
In Figure 4, Abe et al does not expressly show the detail of the waveform distortion compensating circuit 107. However,  Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controller (Figure 1, via frequency correction signal), as shown in Figures 1 and 2(A), Perin et al discloses to monitor each power of an in-phase component (I component) and a quadrature component (Q component) of the polarized wave, being orthogonal to each other, of a signal acquired by multiplexing the local oscillation light with the optical signal (multiplexed by the 90o Hybrid), wherein the control unit (e.g., polarization signal processing unit in Figure 1, or the phase estimator in Figure 2(A)) determines, based on the power, the reception status. And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that the power of each in-phase component and a quadrature component of a polarized wave is monitored, and the polarization of the input signal and phase of the local oscillator can be accurately determined/estimated.
10). With regard to claim 19, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 7 and 8 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state: executing at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.
11). With regard to claim 20, Naito et al and Abe et al and Tsushima et al disclose all of the subject matter as applied to claims 7-9 above. And Naito et al and Abe et al and Tsushima et al disclose to track the constellation of the received signals (e.g., Figure 6 of Abe). But, Naito et al and Abe et al and Tsushima et al do not expressly state: executing at least one of adjustment of a phase of the local oscillation light and polarization rotation of the optical signal in such a way as to rotate a constellation of a signal during demodulation.
However, Perin et al discloses a system/method in which the polarization of the input signal is controlled (Figure 1, polarization controller) and the phase/frequency of the local oscillator also is controlled (Figure 1, via frequency correction signal), and then a constellation of a signal during demodulation is rotated (Figures 5(A) and 5(B) etc.). And Perin et al also discloses that the system can be used to transmit polarization multiplexed BPSK optical signals and reduce degradation of a BER of the polarization multiplexed BPSK signals ([0040], [0069], [0094], [0099], [0105], [0109] and Figure 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perin et al with Naito et al and Abe et al and Tsushima et al so that an optimal constellation of the demodulated signal is obtained, and the quality of the demodulated signal is improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 25, 2022